FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER



                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           25-FEB-2022
                                           07:46 AM
                                           Dkt. 111 OP




             IN THE INTERMEDIATE COURT OF APPEALS

                    OF THE STATE OF HAWAI#I


                           ---o0o---


              FOR OUR RIGHTS, a Hawai#i corporation,
  Diana Lomma, David R. Hamman, Randi Hamman, Janet Eisenbach,
 Levana Lomma Keikaika, Lawrence K. Paille, Geralyn Schulkind,
      Leonard Schulkind, Daniel Hoshimoto, Christina Cole,
       Francesca Woolger, Na#ea Lindsey, Michael Mazzone,
Lanette J. Harley, and Loraine L. Patch, Plaintiffs-Appellants,
                                v.
         DAVID IGE, in his official capacity as Governor
   of the State of Hawai#i, HOLLY T. SHIKADA, in her official
     capacity as Attorney General for the State of Hawai#i,
            and STATE OF HAWAI#I, Defendants-Appellees


                      NO. CAAP-XX-XXXXXXX


      APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                  (CASE NO. 5CCV-XX-XXXXXXX)


                       FEBRUARY 25, 2022


        LEONARD, PRESIDING JUDGE, AND MCCULLEN, J., AND
                NAKASONE, J., CONCURRING IN PART
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


                  OPINION OF THE COURT BY LEONARD, J.

            This case primarily addresses whether Hawai#i Governor

David Ige exceeded his statutory authority when he issued a

series of proclamations declaring a state of emergency in

response to the Covid-19 pandemic.         For the reasons set forth

herein, we hold that Hawaii's Emergency Management Act (defined

below) authorizes the Hawai#i Governor to declare the existence

of a state of emergency whenever, in his or her sole judgment,

the Governor finds that circumstances giving rise to a

declaration of a state of emergency have occurred (or that there

is imminent danger or threat of an emergency), regardless of

whether a prior emergency proclamation has been issued based on

the same, continuing, and/or otherwise related circumstances.              On

that basis, we affirm in part the trial court's judgment, but we

vacate the trial court's judgment to the extent it was based on

mootness.

            Plaintiffs-Appellants For Our Rights, a Hawai#i

corporation, Diana Lomma, David R. Hamman, Randi Hamman, Janet

Eisenbach, Levana Lomma Keikaika, Lawrence K. Paille, Geralyn

Schulkind, Leonard Schulkind, Daniel Hashimoto, Christina Cole,

Francesca Woolger, Na#ea Lindsey, Michael Mazzone, Lanette J.

Harley, and Loraine L. Patch (collectively, For Our Rights or

Appellants)1 appeal from the December 23, 2020 Final Judgment


      1
            It appears that Plaintiff-Appellant Daniel Hashimoto passed away
during the pendency of this appeal with no substitution of a representative.

                                      2
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


(Judgment) entered by the Circuit Court of the Fifth Circuit

(Circuit Court) against them and in favor of Defendants-Appellees

David Ige, in his official capacity as Governor of the State of

Hawai#i (Governor Ige), Holly T. Shikada, in her official

capacity as Attorney General for the State of Hawai#i, and the

State of Hawai#i (Appellees).2       Appellants also challenge the

Circuit Court's November 19, 2020 Order Granting Defendants'

Motion to Dismiss Plaintiffs' First Amended Complaint (Dismissal

Order).

I.    BACKGROUND

      A.    Covid-19 Emergency Proclamations

            On March 4, 2020, Governor Ige issued a proclamation

(Initial Proclamation) in response to the Covid-19 pandemic,

pursuant to Hawaii Revised Statutes (HRS) §§ 127A-2, -12, -13, -

14, -16, -30 (Supp. 2019). By its terms, the Initial Proclamation

continued through April 29, 2020.3        The Initial Proclamation

provided, inter alia, numerous references to the United States

Centers for Disease Control and Prevention, World Health

Organization, and United States Secretary of Health and Human

Services, declaring Covid-19 an international concern.             The

Initial Proclamation, inter alia, authorized emergency relief and



      2
            The Honorable Kathleen N.A. Watanabe presided.
      3
            Office of the Governor, Proclamation (2020),
https://governor.hawaii.gov/wp-content/uploads/2020/03/2003020-GOV-Emergency-P
roclamation_COVID-19.pdf.

                                      3
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


emergency management functions, suspended various statutes, and

prohibited the increase of the selling price of various

commodities, including food, water, medical supplies, and

cleaning supplies.

          Through the date of this Opinion, Governor Ige has

issued subsequent Covid-19-related proclamations on March 16,

2020, March 21, 2020, March 23, 2020, March 31, 2020, April 16,

2020, April 25, 2020, May 5, 2020, May 18, 2020, June 10, 2020

(Ninth Supplementary Proclamation Related to the Covid-19

Emergency (Ninth Proclamation)), July 17, 2020 (Tenth

Proclamation Related to the Covid-19 Emergency (Tenth

Proclamation)), August 6, 2020 (Eleventh Proclamation Related to

the Covid-19 Emergency Interisland Travel Quarantine (Eleventh

Proclamation)), August 20, 2020 (Twelfth Proclamation Related to

the Covid-19 Emergency), September 22, 2020 (Thirteenth

Proclamation Related to the Covid-19 Emergency), October 13, 2020

(Fourteenth Proclamation Related to the Covid-19 Emergency),

November 16, 2020 (Fifteenth Proclamation Related to the Covid-19

Emergency), November 23, 2020 (Sixteenth Proclamation Related to

the Covid-19 Emergency), December 16, 2020 (Seventeenth

Proclamation Related to the Covid-19 Emergency), February 12,

2021 (Eighteenth Proclamation Related to the Covid-19 Emergency),

April 9, 2021 (Ninteenth Proclamation Related to the Covid-19

Emergency), May 7, 2021 (Twentieth Proclamation Related to the

Covid-19 Emergency Quarantine for Travel Between Counties), May

                                4
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


25, 2021 (Amendment Nineteenth Proclamation Related to the Covid-

19 Emergency), June 7, 2021 (Twenty-First Proclamation Related to

the Covid-19 Emergency), August 5, 2021 (Emergency Proclamation

Related to the Covid-19 Response), October 1, 2021 (Emergency

Proclamation Related to the State's Covid-19 Delta Response),

November 29, 2021 (Emergency Proclamation Related to Covid-19),

January 26, 2022 (Emergency Proclamation Related to Covid-19

(Omicron Variant)), and February 5, 2022 (Amendment Emergency

Proclamation Related to Covid-19 (Omicron Variant)).

     B.      Procedural History

             For Our Rights filed a complaint on September 1, 2020,

and a First Amended Complaint (the Complaint) on September 24,

2020.     The Complaint alleged that the individual plaintiffs,

along with other people in Hawai#i, were suffering and would

continue to suffer from numerous harms as a result of Governor

Ige's Covid-19-related proclamations, including the specific

harms to the plaintiffs that were identified in the Complaint,

including but not limited to anxiety, prevention of travel to see

family, lost employment, destruction of business, lost income and

other heavy financial losses, lost business opportunities, lost

mental health care and other health care services, loss of

freedom, serious emotional distress, depression, hopelessness,

homelessness, isolation, social exclusion, pain, injury to

health, alienation, fear, suicidal thoughts, and other

deprivations.

                                   5
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          The Complaint asserted two causes of action (Count I

and Count II).   In Count I, the Complaint alleged, inter alia,

that Governor Ige's Ninth, Tenth, and Eleventh Proclamations are

unconstitutional and exceed the authority statutorily delegated

by the Hawai#i Legislature to the Hawai#i Governor to declare an

emergency and promulgate rules and regulations to facilitate the

government response to such declared emergency, and that

Appellants are suffering harms directly related to the continued

application and enforcement of those and any preceding

supplemental proclamations.   More specifically, Count I alleges

that, under the Hawai#i Constitution, the Governor does not hold

an enumerated power to declare states of emergency and that the

emergency powers statutorily conferred by the Legislature to the

Governor are expressly limited to a period not to exceed 60 days.

Count I further alleges that Governor Ige's use of supplemental

proclamations is an unauthorized attempt to circumvent the

Legislature's express 60-day limit and therefore, the Ninth,

Tenth, and Eleventh Proclamation, and any and all such

supplemental proclamations, exceed the Governor's statutory and

constitutional authority.

          In Count II, the Complaint further alleged, inter alia,

that Governor Ige's Ninth, Tenth, and Eleventh Proclamations are

unconstitutionally vague and deprive Appellants of due process

under the constitutions of the State of Hawai#i and the United



                                 6
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


States.   Appellants did not challenge Governor Ige's Initial

Proclamation.

           The Complaint sought, inter alia, declaratory and

injunctive relief with respect to the Ninth, Tenth, and Eleventh

Proclamations, as well as any and all further supplemental

proclamations, including a declaration that such supplemental

proclamations are unconstitutional, invalid, null, and void, and

that Appellees (among others) be enjoined from enforcing them.

           On October 8, 2020, Appellees filed a Motion to Dismiss

Plaintiffs' First Amended Complaint (Motion to Dismiss), arguing

that the Complaint in its entirety should be dismissed for

failure to state a claim upon which relief can be granted, and

contending that:   (1) because Appellants did not challenge the

subsequent emergency proclamations that were then in effect,

Appellants lack standing and their claims are moot; (2) Governor

Ige's emergency proclamations are fully authorized under HRS

chapter 127A; and (3) Appellants' void-for-vagueness arguments

failed to meet applicable legal standards.

           On November 9, 2020, Appellants filed a memorandum in

opposition in which they argued, inter alia:   (1) the Complaint

is not moot because the controversy is capable of repetition yet

evading review, the public interest exception to the mootness

doctrine applies, and contrary to Appellees' contention,

injunctive and declaratory relief remain justiciable based on the

Complaint's allegations; (2) neither the Hawai#i Constitution nor

                                 7
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


HRS chapter 127A confer unlimited and unreviewable powers on the

Governor; and (3) unless the applicable statutes impose an

enforceable limitation, the Governor's authority to declare an

emergency amounts to a blank check to usurp legislative power and

here, Governor Ige's proclamations have ignored and therefore

failed to avert their catastrophic impacts and protect the

welfare of the people of the Hawai#i.      Appellees filed a reply

memorandum contending, inter alia, that the restrictions in the

emergency proclamations have saved lives and that the

proclamations were based on reassessments and evolving

circumstances.

          On November 17, 2020, a hearing was held on the Motion

to Dismiss and the matter was taken under advisement.          On

November 19, 2020, the Circuit Court entered the Dismissal Order

granting the Motion to Dismiss with prejudice, and stating:
                The Court agrees with, and hereby incorporates, the
          arguments presented by the Defendants. Specifically, Haw.
          Rev. Stat. ("HRS") chapter 127A, as properly interpreted,
          does not support Plaintiffs' claim. The language, purpose,
          and history of HRS chapter 127A all demonstrate that the
          Governor is empowered to issue supplementary emergency
          proclamations extending beyond a single 60-day period.
          Further, Plaintiffs' claim in regards to the vagueness of
          prior emergency proclamations, which are no longer in
          effect, is deemed moot and is dismissed with prejudice.

          The Judgment was entered on December 23, 2020.            For Our

Rights timely filed a notice of appeal on January 18, 2021.

After the appeal was fully briefed, oral arguments were heard on

January 26, 2022.




                                    8
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


II.   POINTS OF ERROR

            Appellants raise five points of error on appeal,

contending that the Circuit Court erred:          (1) in its

interpretation of HRS chapter 127A; (2) in the Dismissal Order by

adopting Appellees' arguments without further reasoning; (3) by

tacitly adopting Appellees' arguments that Governor Ige may

exercise emergency powers for an indefinite period of time; (4)

by tacitly adopting Appellees' arguments that the Complaint was

moot; and (5) by tacitly adopting Appellees' arguments that

Appellants lacked standing on the grounds of mootness.

III. APPLICABLE STANDARDS OF REVIEW

            The Hawai#i Supreme Court has held:
            A complaint should not be dismissed for failure to state a
            claim unless it appears beyond doubt that the plaintiff can
            prove no set of facts in support of his or her claim that
            would entitle him or her to relief. The appellate court
            must therefore view a plaintiff's complaint in a light most
            favorable to him or her in order to determine whether the
            allegations contained therein could warrant relief under any
            alternative theory. For this reason, in reviewing a circuit
            court's order dismissing a complaint the appellate court's
            consideration is strictly limited to the allegations of the
            complaint, and the appellate court must deem those
            allegations to be true.

Kealoha v. Machado, 131 Hawai#i 62, 74, 315 P.3d 213, 225 (2013)

(brackets and ellipses omitted) (quoting County of Kaua#i v.

Baptiste, 115 Hawai#i 15, 24, 165 P.3d 916, 925 (2007)).             That

said, "the court is not required to accept conclusory allegations

on the legal effect of the events alleged."           Id. (citation

omitted).

            "A circuit court's ruling on a motion to dismiss is

reviewed de novo."      Id. (citation omitted).

                                      9
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


           A circuit court's interpretation of a statute is a

question of law, which is reviewed de novo, as is a court's

determination of an issue of standing.         State v. Castillon, 144

Hawai#i 406, 411, 443 P.3d 98, 103 (2019) (citation omitted)

(statutory interpretation); Tax Found. of Hawai#i v. State, 144

Hawai#i 175, 185, 439 P.3d 127, 137 (2019) (standing).              Mootness

is an issue of subject matter jurisdiction, and therefore, is a

question of law reviewed de novo.         Hamilton ex rel. Lethem v.

Lethem, 119 Hawai#i 1, 4-5, 193 P.3d 839, 842-43 (2008).

IV.   DISCUSSION

      A.   HRS Chapter 127A

           The Circuit Court granted Appellees' request to dismiss

Count I of the Complaint for failure to state a claim upon which

relief can be granted, based on the court's conclusion that:
           [HRS] chapter 127A, as properly interpreted, does not
           support Plaintiffs' claim. The language, purpose, and
           history of HRS chapter 127A all demonstrate that the
           Governor is empowered to issue supplementary emergency
           proclamations extending beyond a single 60-day period.

           Appellants' primary contention on appeal is that the

Circuit Court erred as a matter of law in its interpretation of

key provisions of HRS chapter 127A, in particular HRS § 127A-14

(Supp. 2019), which provides in relevant part:

                  § 127A-14 State of emergency. (a) The governor may
           declare the existence of a state of emergency in the State
           by proclamation if the governor finds that an emergency or
           disaster has occurred or that there is imminent danger or
           threat of an emergency or disaster in any portion of the
           State.
                  . . . .

                 (c) The governor . . . shall be the sole judge of the
           existence of the danger, threat, or circumstances giving


                                     10
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


            rise to a declaration of a state of emergency in the State.
            . . . This section shall not limit the power and authority
            of the governor under section 127A-13(a)(5).

                  (d) A state of emergency . . . shall terminate
            automatically sixty days after the issuance of a
            proclamation of a state of emergency . . ., or by a separate
            proclamation of the governor . . ., whichever occurs first.

(References to mayoral powers and local states of emergency

omitted).

            Appellants do not dispute that HRS § 127A-14(a)

authorized Governor Ige's declaration of a state of emergency in

the Initial Proclamation.       Rather, Appellants contend that, on

its face, HRS § 127A-14 limits the Governor's emergency powers to

a single, 60-day period.       Appellants rely on subsection (d) of

HRS § 127-14, which states that "[a] state of emergency shall

terminate automatically sixty days after the issuance of a

proclamation of a state of emergency, or by a separate

proclamation of the governor, whichever occurs first."             (Cleaned

up).

            The plain language of HRS § 127A-14(d) provides for the

automatic termination of any state of emergency no later than 60

days after the issuance of a proclamation of a state of

emergency.    Alternatively, a state of emergency can be terminated

sooner, by means of a separate proclamation of the governor

declaring that the emergency is over.         Id.   Accordingly, as

agreed by all parties to this appeal, Governor Ige's Initial

Proclamation, issued on March 4, 2020, terminated automatically

no later than 60 days after March 4, 2020.


                                      11
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


            The disputed issue is whether Governor Ige acted beyond

his statutorily-granted authority when he issued subsequent

emergency proclamations in response to the same emergency – in

this case, the worldwide outbreak of Covid-19 – notwithstanding

the continuing nature of the emergency.   Appellants urge this

court to interpret HRS § 127A-14(d) as a hard limit on the

Governor's use of emergency powers, one 60-day period only, one

and done.   Appellants point to, inter alia, the extraordinary

nature of the powers given to the Governor under chapter 127A,

describing them as broad, arbitrary, unreviewable, unilateral,

unchecked, and far-reaching.    However, Appellants (and Appellees)

candidly admit that the Circuit Court did not reach any sort of

constitutional challenge to the statute; such issues are not

properly before us on appeal.   See generally Zanakis-Pico v.

Cutter Dodge, Inc., 98 Hawai#i 309, 319 n.19, 47 P.3d 1222, 1232

n.19 (2002) (because the circuit court did not reach a question,

the supreme court did not reach it either); see also City & Cty.

of Honolulu v. Sherman, 110 Hawai#i 39, 56 n.7, 129 P.3d 542, 559

n.7 (2006) ("A fundamental and longstanding principle of judicial

restraint requires that courts avoid reaching constitutional

questions in advance of the necessity of deciding them.")

(citation omitted).   The question before this court is limited to

whether the statute itself prohibits the Governor from declaring

more than one state of emergency, lasting no longer than 60 days,

per emergency, and concomitantly, whether the statute authorizes

                                 12
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


the Governor to issue more than one emergency proclamation – in

this instance, numerous emergency proclamations collectively

spanning a period of years – in response to essentially the same

emergency.

          HRS § 127A-14(d) does not expressly state that the

Governor is precluded from issuing more than one emergency

proclamation based on the same emergency, although it provides

that any state of emergency terminates automatically in 60 days,

if it is not terminated sooner.      Thus, we consider this provision

in the context of the entirety of HRS chapter 127A (the Emergency

Management Act or the Act).

          HRS § 127A-1 (Supp. 2019) sets forth the Legislature's

intent to provide comprehensive powers to the Governor to act

when faced with "emergencies of unprecedented size and

destructiveness" as follows:

                § 127A-1 Policy and purpose. (a) Because of the
          existing and increasing possibility of the occurrence of
          disasters or emergencies of unprecedented size and
          destructiveness resulting from natural or man-made hazards,
          and in order to ensure that the preparations of this State
          will be adequate to deal with such disasters or emergencies;
          to ensure the administration of state and federal programs
          providing disaster relief to individuals; and generally to
          protect the public health, safety, and welfare, and to
          preserve the lives and property of the people of the State,
          it is hereby found and declared to be necessary:

                (1)   To provide for emergency management by the
                      State, and to authorize the creation of local
                      organizations for emergency management in the
                      counties of the State;

                (2)   To confer upon the governor and upon the mayors
                      of the counties of the State the emergency
                      powers necessary to prepare for and respond to
                      emergencies or disasters;




                                    13
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


                 (3)   To provide for the rendering of mutual aid among
                       the counties of the State and with other states
                       and in cooperation with the federal government
                       with respect to the carrying out of emergency
                       management functions;

                 (4)   To permit out-of-state utilities to provide
                       services in the State pursuant to a mutual
                       assistance agreement with a state utility to
                       repair, renovate, or install electrical or
                       natural gas facilities that have been damaged,
                       impaired, or destroyed due to or in connection
                       with such disasters or emergencies; and

                 (5)   To provide programs, in cooperation with other
                       governmental agencies, the private sector, and
                       nonprofit organizations, to educate and train
                       the public to be prepared for emergencies and
                       disasters.

                 (b) It is further declared to be the purpose of this
           chapter and the policy of the State that all emergency
           management functions of this State and its counties be
           coordinated to the maximum extent with the comparable
           functions of the federal government, including its various
           departments, and agencies of other states and localities,
           and with private-sector and nonprofit organizations, to the
           end that the most effective preparation and use may be made
           of the nation's personnel, resources, and facilities for
           dealing with any emergency or disaster that may occur.

                 (c) It is the intent of the legislature to provide
           for and confer comprehensive powers for the purposes stated
           herein. This chapter shall be liberally construed to
           effectuate its purposes; provided that this chapter shall
           not be construed as conferring any power or permitting any
           action which is inconsistent with the Constitution and laws
           of the United States, but, in so construing this chapter,
           due consideration shall be given to the circumstances as
           they exist from time to time. This chapter shall not be
           deemed to have been amended by any act hereafter enacted at
           the same or any other session of the legislature, unless
           this chapter is amended by express reference.

           Notably, the stated purpose of the Emergency Management

Act is "to protect the public health, safety, and welfare, and to

preserve the lives and property of the people of the State."              HRS

§ 127A-1(a).   The means provided to effectuate that purpose

include the authorization of emergency powers.          HRS § 127A-

1(a)(2).   Of particular importance here, the Legislature

affirmatively stated that:

                                     14
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          It is the intent of the legislature to provide for and
          confer comprehensive powers for the purposes stated herein.
          This chapter shall be liberally construed to effectuate its
          purposes[.]

HRS § 127A-1(c).

          HRS § 127A-2 (Supp. 2019) defines emergency as "any

occurrence, or imminent threat thereof, which results or may

likely result in substantial injury or harm to the population or

substantial damage to or loss of property."

          Even in the absence of a declared state of emergency,

HRS § 127A-12 (Supp. 2019) provides the Governor with wide-

ranging powers pertaining to emergency management.          The

additional powers provided to the Governor by HRS § 127A-13(a)

(Supp. 2019) during a declared state of emergency are

extraordinary and potentially effect innumerable aspects of

government functions, commercial activities, and the lives and

property of the people of the State, as follows:

                § 127A-13 Additional powers in an emergency period.
          (a) In the event of a state of emergency declared by the
          governor pursuant to section 127A-14, the governor may
          exercise the following additional powers pertaining to
          emergency management during the emergency period:

                (1)   Provide for and require the quarantine or
                      segregation of persons who are affected with or
                      believed to have been exposed to any infectious,
                      communicable, or other disease that is, in the
                      governor's opinion, dangerous to the public
                      health and safety, or persons who are the source
                      of other contamination, in any case where, in
                      the governor's opinion, the existing laws are
                      not adequate to assure the public health and
                      safety; provide for the care and treatment of
                      the persons; supplement the provisions of
                      sections 325-32 to 325-38 concerning compulsory
                      immunization programs; provide for the isolation
                      or closing of property which is a source of
                      contamination or is in a dangerous condition in
                      any case where, in the governor's opinion, the

                                    15
FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


                   existing laws are not adequate to assure the
                   public health and safety, and designate as
                   public nuisances acts, practices, conduct, or
                   conditions that are dangerous to the public
                   health or safety or to property; authorize that
                   public nuisances be summarily abated and, if
                   need be, that the property be destroyed, by any
                   police officer or authorized person, or provide
                   for the cleansing or repair of property, and if
                   the cleansing or repair is to be at the expense
                   of the owner, the procedure therefor shall
                   follow as nearly as may be the provisions of
                   section 322-2, which shall be applicable; and
                   further, authorize without the permission of the
                   owners or occupants, entry on private premises
                   for any such purposes;

             (2)   Relieve hardships and inequities, or
                   obstructions to the public health, safety, or
                   welfare, found by the governor to exist in the
                   laws and to result from the operation of federal
                   programs or measures taken under this chapter,
                   by suspending the laws, in whole or in part, or
                   by alleviating the provisions of laws on such
                   terms and conditions as the governor may impose,
                   including licensing laws, quarantine laws, and
                   laws relating to labels, grades, and standards;

             (3)   Suspend any law that impedes or tends to impede
                   or be detrimental to the expeditious and
                   efficient execution of, or to conflict with,
                   emergency functions, including laws which by
                   this chapter specifically are made applicable to
                   emergency personnel;

             (4)   Suspend the provisions of any regulatory law
                   prescribing the procedures for out-of-state
                   utilities to conduct business in the State
                   including any licensing laws applicable to
                   out-of-state utilities or their respective
                   employees, as well as any order, rule, or
                   regulation of any state agency, if strict
                   compliance with the provisions of any such law,
                   order, rule, or regulation would in any way
                   prevent, hinder, or delay necessary action of a
                   state utility in coping with the emergency or
                   disaster with assistance that may be provided
                   under a mutual assistance agreement;

             (5)   In the event of disaster or emergency beyond
                   local control, or an event which, in the opinion
                   of the governor, is such as to make state
                   operational control necessary, or upon request
                   of the local entity, assume direct operational
                   control over all or any part of the emergency
                   management functions within the affected area;

             (6)   Shut off water mains, gas mains, electric power
                   connections, or suspend other services, and, to



                                 16
FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


                    the extent permitted by or under federal law,
                    suspend electronic media transmission;

             (7)    Direct and control the mandatory evacuation of
                    the civilian population;

             (8)    Exercise additional emergency functions to the
                    extent necessary to prevent hoarding, waste, or
                    destruction of materials, supplies, commodities,
                    accommodations, facilities, and services, to
                    effectuate equitable distribution thereof, or to
                    establish priorities therein as the public
                    welfare may require; to investigate; and
                    notwithstanding any other law to the contrary,
                    to regulate or prohibit, by means of licensing,
                    rationing, or otherwise, the storage,
                    transportation, use, possession, maintenance,
                    furnishing, sale, or distribution thereof, and
                    any business or any transaction related thereto;

             (9)    Suspend section 8-1, relating to state holidays,
                    except the last paragraph relating to holidays
                    declared by the president, which shall remain
                    unaffected, and in the event of the suspension,
                    the governor may establish state holidays by
                    proclamation;

             (10)   Adjust the hours for voting to take into
                    consideration the working hours of the voters
                    during the emergency period, and suspend those
                    provisions of section 11-131 that fix the hours
                    for voting, and fix other hours by stating the
                    same in the election proclamation or notice, as
                    the case may be;

             (11)   Assure the continuity of service by critical
                    infrastructure facilities, both publicly and
                    privately owned, by regulating or, if necessary
                    to the continuation of the service thereof, by
                    taking over and operating the same; and

             (12)   Except as provided in section 134-7.2, whenever
                    in the governor's opinion, the laws of the State
                    do not adequately provide for the common
                    defense, public health, safety, and welfare,
                    investigate, regulate, or prohibit the storage,
                    transportation, use, possession, maintenance,
                    furnishing, sale, or distribution of, as well as
                    any transaction related to, explosives,
                    firearms, and ammunition, inflammable materials
                    and other objects, implements, substances,
                    businesses, or services of a hazardous or
                    dangerous character, or particularly capable of
                    misuse, or obstructive of or tending to obstruct
                    law enforcement, emergency management, or
                    military operations, including intoxicating
                    liquor and the liquor business; and authorize
                    the seizure and forfeiture of any such objects,




                                  17
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


                        implements, or substances unlawfully possessed,
                        as provided in this chapter. 4

            HRS § 127A-21 (Supp. 2019) specifically authorizes the

Governor to "requisition and take over any materials, facilities,

or real property or improvements," during the pendency of an

emergency proclamation, subject to fair and just compensation and

damages.    See also HRS § 127A-22 (Supp. 2019) (regarding

determination of compensation); and HRS § 127A-23 (Supp. 2019)

(regarding determination of damages).         HRS § 127A-25 (Supp. 2019)

provides the Governor rule-making authority not subject to HRS

chapter 91.    The Emergency Management Act also includes

provisions for the enforcement of any rule issued under the Act

and punishment including not more than one year of imprisonment

and/or a fine of not more than $5,000 for violation of any such

rule.   See HRS § 127A-28 (Supp. 2019) (regarding injunctions);

HRS § 127A-29 (Supp. 2019) (regarding misdemeanor penalties for

violations).    HRS § 127A-30 (Supp 2019) prohibits, inter alia,

most price increases for any commodities, such as food, water,

fuel, and other merchandise.

            With the stated purposes and policy goals of the

Emergency Management Act in mind, and in light of the sweeping

scope of its provisions, we return to HRS § 127A-14.             Subsection




      4
            No issue concerning the constitutionality of these powers (or any
other part of the Emergency Management Act), either on the face of the statute
or as applied in the context of Governor Ige's Covid-19 emergency
proclamations, is before the court in this appeal.

                                      18
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


(a) of HRS § 127A-14 directly authorizes the Governor's

declaration of a state of emergency and simply states:
          The governor may declare the existence of a state of
          emergency in the State by proclamation if the governor finds
          that an emergency or disaster has occurred or that there is
          imminent danger or threat of an emergency or disaster in any
          portion of the State.

          The only condition or limitation in HRS § 127A-14(a) to

the Governor's authority to issue an emergency is a finding by

the Governor that "an emergency or disaster has occurred or that

there is imminent danger or threat of an emergency or disaster in

any portion of the [State]."      Subsection (c) of HRS § 127A-14

provides that the Governor "shall be the sole judge of the

existence of the danger, threat, or circumstances giving rise to

a declaration of a state of emergency in the State[.]"           As

discussed above, subsection (d) of HRS § 127A-14 provides for the

automatic termination of any state of emergency 60 days after the

issuance of a proclamation of a state of emergency (unless

terminated sooner), but does not expressly preclude the Governor

from issuing more than one emergency proclamation based on the

same emergency.

          Read together with HRS § 127A-14(c) & (d), and in light

of the Emergency Management Act as a whole, we hold that HRS

§ 127A-14(a) authorizes the Governor to declare the existence of

a state of emergency whenever, in his or her sole judgment, he or

she finds that circumstances giving rise to a declaration of a

state of emergency have occurred (or that there is imminent



                                    19
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


danger or threat of an emergency), regardless of whether a prior

emergency proclamation has been issued based on the same,

continuing, and/or otherwise related circumstances.   This

statutory authority, in essence, requires an independent finding

by the Governor that such circumstances exist each time a

proclamation is issued; in other words, the statute does not

permit the Governor to "extend" a prior state of emergency in

contravention of the automatic termination provision in HRS §

127A-14(a).   That said, there is no requirement that the

Governor's finding state that new circumstances giving rise to a

declaration of a state of emergency have occurred.

          We recognize the breadth and gravity of this statutory

interpretation.   However, we have reviewed the legislative

history of the Emergency Management Act and found nothing

inconsistent with or casting doubt on our reading of the Act.    At

oral argument, Appellants acknowledged that nothing in the

legislative history supports an alternative conclusion.

          Instead, Appellants urged us to follow the Wisconsin

Supreme Court's interpretation of that state's emergency powers

act to require legislative action to extend a state of emergency

beyond 60 days.   However, the Wisconsin court's determination was

based primarily on the plain language of the Wisconsin statute,

which specifies that "[a] state of emergency shall not exceed 60

days, unless the state of emergency is extended by joint

resolution of the legislature."    See Fabick v. Evers, 956 N.W.2d

                                  20
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


856, 862 (Wis. 2021) (quoting Wis. Stat. § 323.10 (West 2019-

20)).    The Wisconsin Supreme Court reasoned that the plain

language of the statute enabled the governor to issue an

emergency order for up to 60 days, but "the legislature reserves

for itself the power to determine the policies that govern the

state's response to an ongoing problem."    Fabick, 956 N.W.2d at

865.    Hawaii's Emergency Management Act, as currently enacted,

contains no such reservation.

            Appellants similarly point to the Michigan Supreme

Court's opinion in In re Certified Questions From the United

States District Court, Western District of Michigan, Southern

Division v. Governor of Michigan, 958 N.W.2d 1 (Mich. 2020).

However, as the Michigan court recognized, Michigan's emergency

powers statute specifically provides that "[a]fter 28 days, the

governor shall issue an executive order or proclamation declaring

the state of emergency terminated, unless a request by the

governor for an extension of the state of emergency for a

specific number of days is approved by resolution of both houses

of the legislature."    Id. at 9 (quoting Mich. Comp. Law. Ann. §

30.403 (West 2019-20)).    Thus, the Michigan statute, like the

Wisconsin statute and unlike the Hawai#i statute, expressly

requires legislative action to authorize a state of emergency

beyond the initial statutory period.

            Finally, Appellants argue, in various ways, that our

interpretation of the Emergency Management Act would produce an

                                 21
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


absurd result because it would grant the Governor essentially

limitless and endless powers to rule the State by emergency

proclamation, unchecked by legislative or judicial restraints.

See, e.g., State v. Shaw, 150 Hawai#i 56, 61, 497 P.3d 71, 76

(2021) ("[t]he legislature is presumed not to intend an absurd

result, and legislation will be construed to avoid, if possible,

inconsistency, contradiction[,] and illogicality") (citation

omitted).    We reject this argument in large part because the

Emergency Management Act itself contemplates judicial review.

HRS § 127A-27 (Supp. 2019) provides in part:

           § 127A-27 Preliminary or interlocutory injunctions and
     temporary restraining orders. Notwithstanding any other law to
     the contrary, no preliminary or interlocutory injunction, or
     temporary restraining order, suspending, enjoining, or restraining
     the enforcement, operation, or execution of, or setting aside, in
     whole or in part, on the ground of unconstitutionality or for any
     other reason or reasons, any provision of this chapter or any
     proclamation, order, or rule prescribed, made, or issued under the
     authority of this chapter, shall be issued or granted by any court
     of the State, or by any judge thereof, unless the application for
     the same is presented to a circuit judge, is heard and determined
     by the circuit judge sitting with two other circuit judges, and a
     majority of the judges concur in granting the application. . . .

            In addition, we take judicial notice that the Hawai#i

Legislature has conducted multiple regular and special sessions

since Governor Ige's issuance of the numerous Covid-19-related

emergency proclamations that followed the Initial Proclamation

and thus, the Legislature has had multiple opportunities to amend

the Emergency Management Act to expressly limit the Governor's

use of emergency powers (or otherwise) or to promulgate

resolutions regarding the subject.        See generally State v.

Hussein, 122 Hawai#i 495, 529, 229 P.3d 313, 347 (2010)


                                     22
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


(legislative inaction may indicate tacit approval of statutory

interpretation).    While we decline to necessarily read tacit

endorsement or approval into legislative inaction, here, the

Legislature passed Act 57 in 2021, which specifically referred to

the Governor's Initial Proclamation and supplemental

proclamations.    2021 Haw. Sess. Laws Act 57, § 1 at 181.   Thus,

the Legislature has demonstrated its ability to act in response

to the Governor's proclamations, whether in furtherance or

support of the Governor's actions, as in the case of Act 57, or

in order to limit or otherwise modify the Governor's emergency

powers.

          For these reasons, we conclude that the Circuit Court

did not err in rejecting Appellants' argument that HRS chapter

127A limits the Governor's exercise of emergency powers under the

Act to a single, 60-day period.

     B.   The Dismissal Order

          Appellants contend that the Circuit Court erred in the

Dismissal Order when the court adopted Appellees' arguments,

without identifying the precise issues being decided and without

sufficiently elaborating on its reasoning or citing the

authorities relied on by the court.    We conclude that this

argument is without merit.    The Dismissal Order includes

sufficient detail to allow this court to review the Circuit

Court's ruling.    The Circuit Court expressly rejected Appellants'

argument that HRS chapter 127A supported its first claim and

                                  23
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


stated that Appellants' claim in regards to the vagueness of

prior emergency proclamations, i.e., their second claim, was

moot.      Appellants cite no authority supporting their contention

that the Circuit Court should be vacated on this ground and we

find none.      See generally DL v. CL, 146 Hawai#i 328, 339-40, 463

P.3d 985, 996-97 (2020) (discussing the sufficiency of a family

court order).

      C.      Mootness

              The Circuit Court granted Appellees' request to dismiss

Count II of the Complaint based on Appellees' argument that the

Complaint sought to challenge proclamations that were superseded

and no longer in effect, stating:
              Plaintiffs' claim in regards to the vagueness of prior
              emergency proclamations, which are no longer in effect, is
              deemed moot and is dismissed with prejudice.

              On appeal, For Our Rights contends that no issues

before the court are moot.5

              It is well-settled that:
              A case is moot if it has lost its character as a present,
              live controversy of the kind that must exist if courts are
              to avoid advisory opinions on abstract propositions of law.
              The rule is one of the prudential rules of judicial self-
              governance founded in concern about the proper - and
              properly limited - role of the courts in a democratic
              society. We have said the suit must remain alive throughout
              the course of litigation to the moment of final appellate
              disposition to escape the mootness bar.




      5
            As the Circuit Court's dismissal of Count II was based on mootness
and the court did not reach any other issue, our review is limited to whether
Appellants' claim was moot.

                                        24
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Kaho#ohanohano v. State, 114 Hawai#i 302, 332, 162 P.3d 696, 726

(2007) (emphasis omitted) (quoting Kona Old Hawaiian Trails Group

v. Lyman, 69 Haw. 81, 87, 734 P.2d 161, 165 (1987)).

          However, Hawai#i courts recognize certain exceptions to

the mootness doctrine, including:        (1) the "capable of

repetition, yet evading review" exception; and (2) the public

interest exception.    Hamilton, 119 Hawai#i at 5, 193 P.3d at 843.

We conclude that both of these exceptions apply in this case.

          Hawai#i courts recognize that:
                The phrase, 'capable of repetition, yet evading
          review,' means that 'a court will not dismiss a case on the
          grounds of mootness where a challenged governmental action
          would evade full review because the passage of time would
          prevent any single plaintiff from remaining subject to the
          restriction complained of for the period necessary to
          complete the lawsuit. '

Hamilton, 119 Hawai#i at 5, 193 P.3d at 843 (citation omitted).

Here, any challenge of a governor's exercise of emergency powers

under HRS chapter 127A would necessarily evade full judicial

review because any given proclamation of a state of emergency

automatically terminates sixty days after the issuance of such

proclamation, if not sooner.

          In determining whether the public interest exception to

the mootness doctrine applies, Hawai#i courts consider "(1) the

public or private nature of the question presented, (2) the

desirability of an authoritative determination for future

guidance of public officers, and (3) the likelihood of future

recurrence of the question."      Doe v. Doe, 116 Hawai#i 323, 327,

172 P.3d 1067, 1071 (2007) (citations and internal quotation

                                    25
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


marks omitted); see also Yoshimura v. Kaneshiro, 149 Hawai#i 21,

35, 481 P.3d 28, 42 (2021).       Here, we conclude that the questions

presented are clearly of a public nature, as the expansive powers

granted to the Governor under the Emergency Management Act can be

applied, with few exceptions, to virtually everyone in the State,

whether resident or visitor, as well as all government and

private enterprises and public and private properties.             An

authoritative determination of whether HRS chapter 127A, as

currently enacted, limits the Governor's emergency powers to a

single period of no more than 60 days and whether, inter alia,

the mandates, restrictions, and criminal penalties imposed in

Governor Ige's proclamations would be desirable, as the same or

similar mandates, restrictions, and criminal penalties remain in

place as of this Opinion or could be imposed in future emergency

proclamations.     With respect to the third prong of this test, the

mandates, restrictions, and criminal penalties have in fact

reoccurred since the proclamations that were specifically

challenged in the Complaint and it seems likely that similar

measures might be taken in the future in the face of an emergency

or disaster in light of language of the Act, as well as its

application in response to the Covid-19 pandemic.

            Accordingly, we conclude that the Circuit Court erred

in dismissing the Complaint in part on the grounds of mootness.6


      6
            Although not the basis for our decision, for the purpose of
clarity, we note in dictum that the Circuit Court plainly erred in dismissing
                                                                (continued...)

                                      26
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


            Appellants argue the Circuit Court erred by "tacitly

adopting" Appellees' argument that Appellants lack standing,

which stems principally from the argument that Appellants' claims

are moot.    However, upon review, we conclude that the Circuit

Court did not determine that Appellants lack standing.

Accordingly, we need not address the issue here.

V.   CONCLUSION

            For these reasons, the Circuit Court's December 23,

2020 Judgment is affirmed in part and vacated in part; the

dismissal of Count I of the Complaint is affirmed, and the

dismissal of Count II of the Complaint is vacated.           This case is

remanded to the Circuit Court for further proceedings consistent

with this Opinion.

On the briefs:
                                          /s/ Katherine G. Leonard
Marc J. Victor,                           Presiding Judge
Jody L. Broaddus,
for Plaintiffs-Appellants.                /s/ Sonja M.P. McCullen
                                          Associate Judge
Nicholas M. McLean,
Ewan C. Rayner,
David D. Day,
Craig Y. Iha,
Deputy Attorneys General,
for Defendants-Appellees.


     6
       (...continued)
a claim with prejudice based on that claim being moot. A dismissal for
mootness is a dismissal for lack of jurisdiction. See Hamilton, 119 Hawai #i
at 5-6, 193 P.3d at 843-44. A dismissal for lack of jurisdiction is not a
dismissal on the merits. See Smallwood v. City & Cty. of Honolulu, 118
Hawai#i 139, 154, 185 P.3d 887, 902 (App. 2008). Dismissal for lack of
subject matter jurisdiction should be without prejudice, as a court is unable
to reach the merits of claims over which it has no subject matter
jurisdiction. See, e.g., Target Training Int'l, Ltd. v. Extended Disc N. Am.,
Inc., 645 F. App'x 1018, 1025 (Fed. Cir. 2016); Topper v. Progressive Cty.
Mut. Ins. Co., 598 F. App'x 299, 300 (5th Cir. 2015).

                                     27
FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                     CONCURRING IN PART

        With regard to Count 1, I concur in the result only.


                                   /s/ Karen T. Nakasone
                                   Associate Judge




                              28